             Case 2:20-cv-00969-TSZ Document 23 Filed 01/21/21 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          PROTECH MINERALS, INC., a
          California Corporation, and CHUL
 8
          LIM CHOE, an individual,
                               Petitioners/
 9
                          Counter-Defendants,         C20-969 TSZ
10            v.
                                                      MINUTE ORDER
11        TERRY SUZUKI,
                               Respondent/
12
                          Counter-Plaintiff.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
          (1)    Respondent/Counter-Plaintiff Terry Suzuki’s Motion for an Order
   Determining Attorney’s Fees and an Award of Post-Award, Prejudgment Interest, docket
16
   no. 19, is GRANTED. The Court AWARDS Suzuki $12,262.50 in attorney’s fees. The
   Court further AWARDS Suzuki post-award, prejudgment interest in the amount of
17
   $102.39 per day from the date of the Arbitration Award (April 18, 2020) to the date of
   entry of judgment in this matter.
18
          (2)    The Clerk is DIRECTED, from the date of this Minute Order forward, to
19 substitute Dugout Team, LLC into this case in the place of Terry Suzuki as the
   Respondent/Counter-Plaintiff and Judgment Creditor.
20
   //
21
   //
22

23

     MINUTE ORDER - 1
             Case 2:20-cv-00969-TSZ Document 23 Filed 01/21/21 Page 2 of 2




 1        (3)    The Clerk is DIRECTED to enter judgment consistent with this Minute
   Order, send a copy of this Minute Order and judgment to all counsel of record, and close
 2 the case.

 3         Dated this 21st day of January, 2021.

 4
                                                   William M. McCool
 5                                                 Clerk

 6                                                 s/Gail Glass
                                                   Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
